147 U.S. 149
13 S.Ct. 279
37 L.Ed. 118
UNITED STATES ex rel. TRASKv.WANAMAKER, Postmaster General.
No. 1,232.
January 3, 1893.

Petition by Elizabeth Trask for a writ of mandamus to John Wanamaker, postmaster general of the United States. The writ was denied, and a writ of error was taken to this court. Dismissed.
The relator's case, as stated by the court below, was as follows:
'She became postmaster at Emporia, Kansas, on October 1, 1864, and so continued to and including June 30, 1870. During the whole of the biennial term ending June 30, 1866, the returns of the office paid to the United States amounted to $1,567.98; the commissions on which, under the act of April 22, 1854, if allowed, would have amounted to $863.99. The salary allowed for the seven quarters of this period during which the relator was postmaster was $580. During the biennial term ending June 30, 1868, the returns of the office amounted to $2,230.73, besides $73 box rents, commissions upon which, under the said act of 1854, if allowed, would amount to $1,270.37, while relator was paid a salary for the same period of $800. For the biennial term ending June 30, 1870, the returns of the office amounted to $6,312.53, besides $230 box rents, upon which commissions, under said act of 1854, if allowed, would amount to $3,139.33, while the relator was paid the salary for the same biennial term of $1,580.
'The petitioner thereupon claims that it became the duty of the postmaster general, under section 8 of the act of June 12, 1866, to readjust said salary at the end of each biennial term, because the same was ten per cent. less than it would have been in commissions under said act of 1854, and to allow the difference between the salary paid and said commissions.
'The relator further sets forth that on June 9, 1883, and February 17, 1884, the postmasters general of those dates issued orders in which they construed the statutes relating to readjustment of salaries; that they caused to be entered upon the forms described in those orders the sum of $1,567.98 as amount of the postal receipts at the relator's post office during the biennial term ending June 30, 1866, and the salary of said office for the whole of the said term, computed on the basis of the act of 1854, as $863.99, and the relator's proportion thereof for seven quarters of that term as $755.99; that they caused to be entered on said forms the sum of $2,230.73 as the amount of relator's postal receipts for the biennial term ending June 30, 1868, and the sum of $1,270.37 as relator's salary for the same term; and the sum of $6,312.53 as the amount of relator's postal receipts for the biennial term ending June 30, 1870, and the sum of $3,139.83 as the salary of the relator for the same term; also that the postmaster general prepared and transmitted to the committee on post offices and post roads a statement of the total amount of the relator's readjusted salary, due and unpaid for the whole time between October 1, 1864, and June 30, 1870, showing the amount so due the relator to be $2,175.57, but afterwards withdrew that statement, and an error therein was corrected, and an entry was made, showing the correct amount due the relator to be $2,206.19.
'The relator states that the postmaster general has refused to report to the auditor for the post-office department for credit in the relator's account the amount found due upon said statement, and concludes with the following prayer: 'The relator therefore prays that a writ of mandamus may issue from this honorable court, addressed to John Wanamaker, postmaster general, commanding him to report to the auditor of the treasury for the post-office department that, upon an examination of the relator's quarterly returns as postmaster at Emporia, Kan., during her terms of service between October 1, 1864, and June 30, 1870, and a recomputation of her salary as required by section 8 of the act of June 12, 1866, and the act of March 3, 1883, it is found that the additional salary $2,206.19 is due her, for which she is entitled to be credited in her account."
Harvey Spalding, for plaintiff in error
Maury, Asst. Atty. Gen., for defendant in error.
'Mr. Chief Justice FULLER delivered the opinion of the court.


1
The relator applied for the writ of error herein to one of the justices of this court by a petition, setting up the alleged errors relied on, and stating that the questions of law involved 'concern the interest of more than one thousand persons, ex-postmasters, who reside in many different states and territories, and are in like case with herself, and who have presented claims for like relief before the postmaster general, and that all of such claims amount to more than one hundred thousand dollars;' and praying that the wirt be allowed 'under section 706 of the Revised Statutes.' The order was thereupon granted.


2
Upon an almost identical petition a writ of error was allowed in U. S. v. Vilas, 124 U. S. 86, 8 Sup. Ct. Rep. 422, but no question as to the pecuniary amount involved in its relation to jurisdiction, or as to the repeal of section 706, was suggested by counsel or considered by the court.


3
Sections 706 of the Revised Statutes of the United States and 847 of the Revised Statutes of the District of Columbia, which provided for the allowance of appeals and writs of error by the justices of this court under special circumstances, are no longer in force. Act Feb. 25, 1879, c. 99, (20 St. p. 320;) Railroad Co. v. Grant, 98 U. S. 398; Dennison v. Alexander, 103 U. S. 522; Act March 3, 1885, c. 355, (23 St. p. 443;) Cross v. Burke, 146 U. S. 82, 87, 13 Sup. Ct. Rep. 22.


4
The sum in dispute on this record, exclusive of costs, is more than $1,000 and less than $5,000. If is well settled that our appellate jurisdiction. when dependent upon the sum or value really in dispute between the parties, is to be tested without regard to the collateral effect of the judgment in another suit between the same or other parties. It is the direct effect of the judgment that can alone be considered. Mortgage Co. v. Gay, 145 U. S. 123, 12 Sup. Ct. Rep. 815; Washington & G. R. Co. v. District of Columbia, 146 U. S. 227, 13 Sup. Ct. Rep. 64.


5
This case does not come within either of the sections of the act of March 3, 1885, regulating appeals and writs of error from the supreme court of the District of Columbia, and the writ of error must therefore be dismissed.